Citation Nr: 1446329	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than September 9, 2009, for the grant of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1. A claim for compensation and pension benefits was filed in July 2007.

2. A July 2008 rating decision denied the Veteran's claim for entitlement to nonservice-connected pension benefits.

3. In September 2009 the Veteran filed a claim to reopen the issue of entitlement to nonservice-connected pension benefits.

4. A June 2010 rating decision granted entitlement to nonservice-connected pension benefits, effective September 9, 2009.

5. An August 2008 statement, submitted by the Veteran, read liberally, is a notice of disagreement with the July 2008 denial of nonservice-connected pension benefits.  


CONCLUSION OF LAW

The criteria for an effective date of July 16, 2007, but not earlier, for the grant of nonservice-connected pension benefits have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran contends that he is entitled to an effective date earlier than September 9, 2009, for the grant of nonservice-connected pension benefits because he initially filed a claim seeking benefits that was received on July 16, 2007.  

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim to reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).  An award of a disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b)(1) (2013).  For claims received on or after October 1, 1984, the effective date of an award of disability pension is the date of receipt of claim.  38 C.F.R. § 3.400(b)(1)(ii) (2013).  Thus the issue in the instant case is when the date of receipt of claim is.  

As stated, the Veteran filed a claim seeking nonservice-connected pension benefits that was received on July 16, 2007.  A July 2008 rating decision denied the Veteran's claim.  The Veteran submitted numerous statements within the appeals period none of which were construed as a notice of disagreement (NOD) with the July 2008 rating decision.  On September 9, 2009 the Veteran submitted a claim to reopen the issue of entitlement to nonservice-connected pension benefits.  A June 2010 rating decision reopened and granted the Veteran's claim.  The effective date for nonservice-connected pension benefits was established as September 9, 2009 the date the claim to reopen was received.  

However, if the Veteran filed a notice of disagreement within a year of the July 2008 letter informing him of the July 2008 rating decision, that rating decision would not be final and the appropriate effective date would be the date of the initial claim not the date of the claim to reopen.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2013).  A NOD must express disagreement with a determination of the agency of original jurisdiction and express a desire to contest the result.  38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).   

The Board finds that the August 2008 statement from the Veteran constituted a valid NOD.  In this statement the Veteran requested another VA examination noting "[a] lot of the information that was given by the doctor, was incorrect.  There were many mistakes made and I feel that the doctor did not truly examine my conditions properly.  Therefore, I would like to request another examination by a different provider."  The July 2008 rating decision cites the VA examination in question multiple times in denying the Veteran's claim of entitlement to nonserivce-connected pension benefits.  The Federal Circuit has instructed VA that it should liberally interpret written communications that may constitute an NOD.  Gallegos, supra (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  Therefore, based on a liberal reading of the Veteran's August 2008 statement, the Board finds that it sufficiently expressed disagreement with the July 2008 rating decision and was received within a year from the July 2008 letter notifying the Veteran his claims had been denied. Accordingly, the Veteran's August 2008 statement is a valid NOD and initiated an appeal with respect to the denial of entitlement to nonservice-connected pension benefits.

In sum, the Veteran filed a claim for entitlement to nonservice-connected pension benefits that was received on July 16, 2007.  A July 2008 rating decision denied the Veteran's claim.  The Veteran's August 2008 statement was a notice of disagreement with this decision.  Consequently, the July 2008 rating decision was not final at the time the June 2010 rating decision granted the Veteran's claim.  As a result, the appropriate effective date for the award of nonservice-connected 




pension benefits is July 16, 2007.  To this extent, the claim for an earlier effective date is granted.


ORDER

Entitlement to an effective date of July 16, 2007, but not earlier, for nonservice-connected pension benefits is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


